Name: Commission Implementing Regulation (EU) No 587/2014 of 2 June 2014 derogating from Council Regulation (EC) No 1967/2006 as regards the minimum distance from the coast and depth for shore seines fishing in certain territorial waters of France (Languedoc-Roussillon and Provence-Alpes-CÃ ´te d'Azur)
 Type: Implementing Regulation
 Subject Matter: Europe;  regions of EU Member States;  fisheries;  European Union law;  international law
 Date Published: nan

 3.6.2014 EN Official Journal of the European Union L 164/13 COMMISSION IMPLEMENTING REGULATION (EU) No 587/2014 of 2 June 2014 derogating from Council Regulation (EC) No 1967/2006 as regards the minimum distance from the coast and depth for shore seines fishing in certain territorial waters of France (Languedoc-Roussillon and Provence-Alpes-CÃ ´te d'Azur) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (1), and in particular Article 13(5) thereof, Whereas: (1) Article 13(1) of Regulation (EC) No 1967/2006 prohibits the use of towed gears within 3 nautical miles of the coast or within the 50 m isobath where that depth is reached at a shorter distance from the coast. (2) At the request of a Member State, the Commission may allow a derogation from Article 13(1) of Regulation (EC) No 1967/2006, provided that a number of conditions set out in Article 13(5) and (9) are fulfilled. (3) On 1 October 2013 the Commission received a request from France for a derogation from the first subparagraph of Article 13(1) of that Regulation, for the use of shore seines in certain sea areas situated within the territorial waters of France, irrespective of the depth. (4) France provided up-to-date scientific and technical justifications for the derogation. (5) The Scientific, Technical and Economic Committee for Fisheries (STECF) assessed the derogation requested by France and the related draft management plan at its plenary session held from 4 to 8 November 2013. (6) The derogation requested by France complies with the conditions laid down in Article 13(5) and (9) of Regulation (EC) No 1967/2006. (7) There are specific geographical constraints given the limited size of the continental shelf. (8) The shore seines fishery has no significant impact on marine environment. (9) The derogation requested by France affects a limited number of only 23 vessels. (10) Shore seine fishing is carried out from the shore in shallow depths and targets a variety of species. The nature of this type of fishery is such that it cannot be undertaken with any other gear. (11) The management plan guarantees no future increase in the fishing effort, as fishing authorisations will be issued to specified 23 vessels involving a total effort of 1 225 Kw that are already authorised to fish by France. (12) The request covers vessels with a track record in the fishery of more than five years and which operate under a management plan adopted by France on 15 April 2014 (2) in accordance with Article 19(2) of Regulation (EC) No 1967/2006. (13) Those vessels are included on a list communicated to the Commission in line with the requirements of Article 13(9) of Regulation (EC) No 1967/2006. (14) The fishing activities concerned fulfil the requirements of Article 4 of Regulation (EC) No 1967/2006 since the French management plan explicitly prohibits to fish above protected habitats. (15) The requirement of Article 8(1)(h) of Regulation (EC) No 1967/2006 are not applicable since they relate to trawlers. (16) As regards the requirement to comply with Article 9(3) establishing the minimum mesh size, the Commission notes that given the fishing activities concerned are highly selective, have a negligible effect on the marine environment and are not carried out above protected habitats, in line with Article 9(7) of Regulation (EC) No 1967/2006 France authorised a derogation from these provisions in its management plan. (17) The fishing activities concerned fulfil the recording requirements set out in Article 14 of Council Regulation (EC) No 1224/2009 (3). (18) The fishing activities concerned do not interfere with the activities of vessels using gears other than trawls, seines or similar towed nets. (19) The activity of shore seines is regulated in the French management plan to ensure that catches of species mentioned in Annex III to Regulation (EC) No 1967/2006 are minimal. (20) Shore seines do not target cephalopods. (21) The French management plan includes measures for the monitoring of fishing activities, as provided for in the third subparagraph of Article 13(9) of Regulation (EC) No 1967/2006. (22) The requested derogation should therefore be granted. (23) France should report to the Commission in due time and in accordance with the monitoring plan provided for in the French management plan. (24) Article 15(11) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (4) requires that for the species subject to the landing obligation as specified in Article 15(1) of the same Regulation, the use of catches of species below the minimum conservation reference size shall be restricted to purposes other than direct human consumption. (25) The French management plan includes a derogation to the minimum size of marine organisms for fries of sardine landed for human consumption and targeted by the fishing activities regulated therein, in accordance with Article 15(3) of Regulation (EC) No 1967/2006. (26) A limitation in duration of the derogation should be introduced, to reflect the calendar of the entry into force of the landing obligation as defined in Article 15(1) of Regulation (EU) No 1380/2013. (27) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Derogation Article 13(1) of Regulation (EC) No 1967/2006 shall not apply in territorial waters of France adjacent to the coast of Languedoc-Roussillon and Provence-Alpes-CÃ ´te d'Azur to shore seines used by vessels: (a) bearing the registration number mentioned in the French management plan; (b) having a track record in the fishery of more than five years and not involving any future increase in the fishing effort deployed; and (c) holding a fishing authorisation and operating under the management plan adopted by France in accordance with Article 19(2) of Regulation (EC) No 1967/2006. Article 2 Monitoring plan and reporting France shall communicate to the Commission, within one year following the entry into force of this Regulation, a report drawn up in accordance with the monitoring plan established in the management plan referred to in Article 1(c). Article 3 Entry into force and period of application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply until 31 December 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 36, 8.2.2007, p. 6. (2) Reference JORF No 0101, 30.4.2014, p. 7452. (3) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (4) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22).